IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42541

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 540
                                                )
       Plaintiff-Respondent,                    )   Filed: June 30, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAMIE LEA ALLSHOUSE,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Jamie Lea Allshouse pled guilty to leaving the scene of an injury accident. Idaho Code
§ 18-8007. The district court sentenced Allshouse to a unified term of five years with two years
determinate, suspended the sentence, and placed Allshouse on supervised probation for three
years. After Allshouse violated her probation, the district court reinstated her on probation for
two years. After Allshouse again violated her probation, the district court revoked her probation,
ordered the underlying sentence executed, and retained jurisdiction. Allshouse filed an I.C.R 35
motion, which the district court denied. Allshouse appeals asserting that the district court abused
its discretion by denying her Rule 35 motion.



                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Allshouse’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Allshouse’s
Rule 35 motion is affirmed.




                                               2